DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application and were examined on their merits.

Election/Restrictions

Applicant’s election without traverse of 1) (additional component: Vitamin D/antioxidants) and 2) (antioxidant: glutathione) in the reply filed on 05/06/2022 is acknowledged.  Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/06/2022.

Claims 1-10 and 13-20 were examined on their merits.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the Abandoned status of Application No. 14/894,602.  Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.  It is unclear if the parenthetical material is intended to be a claim limitation or not.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 15 and 17-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Coxam et al. (8,138,224 B2).

Coxam et al. teaches a method comprising administering a composition comprising an effective amount of the sole polyphenol oleuropein to a subject in need thereof suffering from osteoarthritis (Column 16, Claim 1);
the composition is a nutritional composition suitable for oral administration (Column 16, Claim 2);
the composition is a food composition Column 16, Claim 4);
the nutritional composition is orally administered with an amount of oleuropein ranging from 0.01 to 200 mg (overlapping the claimed range of 1mg to 1g of oleuropein set forth in instant Claim 9) (Column 17, Claim 10);
the nutritional composition further comprises a fat (oil, butter, margarine, vegetal fats), a carbohydrate (cereal bars, breakfast cereals) or a protein (milk-based foods, cheeses) (Column 18, Claim 14).  

With regard to the limitation of Claim 1, that the administered oleuropein be an “effective amount”, the instant Specification at Pg. 8, Paragraph [0168] defines an “effective amount” as an amount that prevents a deficiency, treats a disease or medical condition in an individual or, more generally, reduces symptoms, manages progression of the diseases or provides a nutritional, physiological, or medical benefit to the individual.  As the prior art administers an amount of oleuropein ranging from 0.01 to 200mg (overlapping the claimed range of 1mg to 1g of oleuropein), the prior art is deemed to administer an “effective amount”.

With regard to Claim 2, Coxam et al. further teaches the nutritional composition may further comprise Vitamin D (Column 12, Lines 34-38).

With regard to Claims 5 and 6, the instant Specification at Pg. 1, Paragraph [0004] states that clinical symptoms of osteoarthritis (OA) include severe pain, stiffness and loss of joint motion and disability.  Thus, an individual with OA would be in need of maintained or improved activity and/or mobility and decreased joint pain.

With regard to Claims 7 and 8, the instant Specification at Pg. 1, Paragraph [0003] states that osteoarthritis (OA) is a degenerative disease of the articular cartilage of the joint and is the leading cause of disability in the elderly.  Thus, an individual with OA would be in need of decreased breakdown of collagen in cartilage and be elderly.

With regard to Claim 14, Coxam et al. further teaches the nutritional composition may further comprise selenium (Column 12, Lines 39-42), and polyphenols (Column 12, Lines 55-56).

With regard to Claim 16, Coxam et al. further teaches that the solid pharmaceutical composition may comprise a vehicle (interpreted as a carrier) (Column 14, Lines 42-48).


With regard to Claim 17, the nutritional composition further comprises a fat (oil, butter, margarine, vegetal fats), a carbohydrate (cereal bars, breakfast cereals) or a protein (milk-based foods, cheeses) of Coxam et al. would be considered a “medical” food, as the composition is being used as a medicinal treatment for osteoarthritis.

With regard to Claim 20, Coxam et al. further teaches that for oral administration, a solid pharmaceutical composition is preferred, which comes as tablets or capsules (Column 14, Lines 37-38).
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 13, 14 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Coxam et al. (8,138,224 B2).

The teachings of Coxam et al. were discussed above.

Coxam et al. did not teach:
 a single embodiment method of preventing or treating cartilage breakdown in an individual comprising administering an effective amount of oleuropein and Vitamin D to the individual, as required by Claim 2;
wherein the oleuropein is administered in a tablet or capsule, as required by Claim 4;
 a single embodiment method of preventing or treating cartilage breakdown in an individual comprising administering an effective amount of oleuropein and at least one antioxidant such as selenium or polyphenols, to the individual, as required by Claims 10, 13 and 14;
or a single embodiment wherein the oleuropein is administered in pharmaceutical composition comprising a pharmaceutically acceptable carrier, as required by Claim 16.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating osteoarthritis in an individual in need thereof by administering an effective amount of a nutritional composition comprising oleuropein to the subject by the addition of Vitamin D and/or the antioxidants selenium or polyphenols because the reference separately teaches that the nutritional composition may additionally contain Vitamin D, selenium or polyphenols.  This is no more than the combining of prior art elements according to known methods to yield predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a composition suitable for treating osteoarthritis. 
 There would have been a reasonable expectation of success in making this modification because the reference separately teaches a nutritional composition comprising oleuropein for treating osteoarthritis, and that the nutritional composition may also contain Vitamin D, selenium or polyphenols.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating osteoarthritis in an individual in need thereof by administering an effective amount of a nutritional composition comprising oleuropein to the subject by administration to the subject in a tablet, capsule or administered in pharmaceutical composition comprising a pharmaceutically acceptable carrier because the reference separately teaches that the pharmaceutical composition may be in tablet or capsule form and may additionally comprise a vehicle (carrier).   This is no more than the combining of prior art elements according to known methods to yield predictable results.  Those of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that a vehicle or carrier for use in a pharmaceutical composition should also be pharmaceutically acceptable.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a composition suitable for oral administration in treating osteoarthritis.  There would have been a reasonable expectation of success in making this modification because the reference separately teaches a solid pharmaceutical composition comprising oleuropein for treating osteoarthritis, and that the pharmaceutical composition may be in capsule or tablet form and comprise a vehicle (carrier).
Claims 5 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Coxam et al. (8,138,224 B2) in view of Hamdi et al. (US 2003/0004117 A1).

The teachings of Coxam et al. were discussed above.

Coxam et al. did not teach wherein the tablet or capsule comprises an additional component selected from the group consisting of a cellulosic material, lecithin or mixtures thereof, as required by Claims 5 and 20.

Hamdi et al. teaches the formulation for oral administration of oleuropein into tablets or capsules which can include suitable excipients such as cellulose preparations (Pg. 7, Paragraph [0079]).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating osteoarthritis in an individual in need thereof by orally administering an effective amount of a solid pharmaceutical composition comprising oleuropein to the subject by administration to the subject in a tablet or capsule to include cellulosic materials in the tablet or capsule because Hamdi et al. teaches that oral preparations of oleuropein can include suitable excipients such as cellulose preparations.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare an oleuropein tablet or capsule which is suitable for oral administration.  
There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, that is, oral preparations of oleuropein.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/10/2022